Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is in condition for allowance except for the following formal matters: 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/29/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation recites “a plurality of retractable conductors each configured to make electrical contact with the coil in an extended position and to make no electrical contact with the coil in a retracted position” in claim 1, “one or more retractable conductors” in claim 8, and “a first retractable conductor or a second retractable conductor” in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Objections
Claims 1-20 are objected to because of the following informalities:
In claim 1, lines 3-4, it is suggested that the limitation recites “the coil comprising an uncoiled length L” should be changed to -- the coil comprising an uncoiled linear conductor of a length (L), wherein L = n x (λ/2) and n is a whole integer number-- to make it clearer.
In claim 1, line 14, it is suggested to add the limitation --and a plurality of switching devices synchronized with one control signal from the controller to switch operating modes of the plasma processing apparatus-- after the limitation “a controller configured to operate the plasma processing apparatus in a first operating mode and in a second operating mode” to make it clearer.
In claim 8, lines 3-4, it is suggested that the limitation recites “the resonant coil comprising an uncoiled length L” should be changed to -- the resonant coil comprising an uncoiled linear conductor of a length (L), wherein L = n x (λ/2) and n is a whole integer number-- to make it clearer.
In claim 8, line 7, it is suggested to add the limitation --a switch comprising a first terminal electrically coupled to a first position on the resonant coil and a second terminal electrically coupled to a second position on the resonant coil-- before the limitation “a controller configured to switch between a first electrical path and a second electrical path by signaling one or more retractable conductors to extend and make electrical contact with the resonant coil” to make it clearer.
In claim 14, line 5, it is suggested to add the limitation --synchronizing a plurality of switching devices with one control signal from the controller to switch operating modes of a plasma processing apparatus-- before the limitation “switching from the first operational mode to a second operational mode using a controller by retracting the first retractable conductor from the first contact region” to make it clearer.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowable if the objections above are fixed.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518.  The examiner can normally be reached on M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.